Title: To George Washington from John Jay, 21 September 1788
From: Jay, John
To: Washington, George

 

Dear Sir
New York 21 Sepr 1788

Your Ideas relative to the Diffusion of Intelligence and useful Information by means of news Papers and the Press, appear to me exceedingly just; nor do I percieve any good Objection to preferring the Stages to Post Riders for the Transportation of the Mail, on the contrary I think the Ballance of Advantages is clearly in favor of the former.
 How far it was the Duty of the Post office to recieve and forward News papers is a Question respecting which I confess I have Doubts. If I am rightly informed the Post Riders were formerly permitted to carry news Papers, on such Terms as might be settled between them and the Printers. The Number of Printers & of news Papers are now so great, that if the latter were admitted into the Mail the Expence to the public would be considerably enhanced; and it seems but reasonable that as the Printers (as well as the public) would derive much advantage from such a Regulation, they should contribute somewhat to it.
The Direction of the Post Office, instead of being as hitherto, consigned chiefly to a committee, and managed without much System; should I think be regulated by Law, and put under the Superintendence, and in some Degree under the controul of the Executive. The Public are not well satisfied on this Head, as Mattrs now stand, and there is but little Reason to expect any important change during the Existence of the present Government. The succeeding one will have an opportunity of doing a very acceptable Service to their Constituents by regulating the Post office in a proper Manner; and the more of such things they may have to do, the better, as to what ought to have been the conduct of Government on the occasion, there can be no Doubt—But my dear Sir we cannot expect it from such a Body as Congress: nay unless personal Qualities should supply the Deficiency, I am not sure that the new Government will be found to rest on Principles sufficiently stable to produce a uniform adherence to what Justice, Dignity and liberal Policy may require: for however proper such Conduct may be, none but great minds will always deem it expedient. Men in general are guided more by conveniences than by Principles. This Idea accompanies all my Reflections on the new Constitution, and induced

me to remark to our late Convention at Poughkeepsie, that some of the most unpopular and strong Parts of it appeared to me to be the most unexceptionable. Government without Liberty is a curse but on the other Hand Liberty without Government is far from being a Blessing.
The opponents in this State to the Constitution decrease and grow temperate. many of them seem to look forward to another Convention rather as a Measure that will justify their opposition, than produce all the Effects they pretended to expect from it. I wish that Measure may be adopted with a good Grace, and without Delay or Hesitation. So many good Reasons can be assigned for postponing the Session of such a Convention for three or four Years, that I really believe the great Majority of its advocates would be satisfied with that Delay. After which I think we should not have much Danger to apprehend from it; especially if the new Governmt should in the mean Time recommend itself to the People by the wisdom of its Proceedings, which I flatter myself will be the Case. The Division of the Powers of Govt into three Departments is a great and valuable point gained; and will give the People the best opportunity of bringing the Question whether they can govern themselves, to a Decision in their Favor. with the greatest Esteem and Regard I am Dr Sir your affte Fd & obt Servt

John Jay

